WAS. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1, 3 and 11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 10,616,823. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
            
US Patent 10,616,823
Instant Application 16/763,176
Claim 1  
A method of accessing a wireless communication network by a device, the 
method comprising: 
the device receiving a configuration information including an access parameter for gaining access to the network;  the device storing the configuration information including the access parameter;  
the device transiting a Radio Resource Control (RRC) CONNECTED mode to an RRC_IDLE mode;  
the device, in the RRC_IDLE mode, transmitting a first message for an access 
request to the network on the basis of the configuration information that is 

the device receiving from a base station a second message that indicates whether or not a connection between the base station and 
the device, based on the access parameter of the stored configuration information, is valid.

A wireless communication system, comprising: 
a device configured to: store a access parameter;  transit a Radio Resource Control (RRC) CONNECTED mode to an RRC IDLE mode;  and transmit a first message for the access request when in the IDLE mode and storing the access parameter;  and 
a base station configured  to: 
receive the first message;  and 
after receiving the first message, transmit to the terminal a second message indicating that the access parameter is valid or third message indicating the access request is rejected.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "….the terminal…" in line 10 in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2011/0188426 to Song et al. (hereinafter Song) in view of U.S. Pre-Grant Publication US 2004/0248577 to Sayeedi et al. (hereinafter Sayeedi)


As to claims 1, 3 and 11, Song discloses a wireless communication system, comprising:
 	a device configured to:
store a access parameter (Song; Abstract; [0014]-[0015]; [0019]);
transit a Radio Resource Control (RRC) CONNECTED mode to an RRC IDLE mode (Song; Abstract; [0013]-[0014]);
 Song discloses a device entering to idle mode from connected mode. Song fails to disclose of sending request during idle mode. However, Sayeedi discloses   
transmit a first message for the access request when in the IDLE mode (Sayeedi; [0021]; Fig.2: Step 150-Step 152 discloses a mobile station is in dormant (=idle) state and also discloses of sending message for packet data connection); and 
a base station configured to:

after receiving the first message, transmit to the terminal a second message indicating that the access parameter is valid or third message indicating the access request is rejected (Sayeedi; [0027]. Here Saayeedi is applied for the second alternative “transmit third message indicating the access request is rejected”). 
 It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teaching in order to make a decision based on the information received from a base station and thus provide a QoS. 

As to claims 2, 4 and 12, the rejection of claim 1 as listed above is incorporated herein. In addition Song-Sayeedi discloses wherein the base station transmits third message when the access parameter is not valid (Sayeedi; [0027])  

As to claim 5, the rejection of claim 3 as listed above is incorporated herein. In addition Song-Sayeedi discloses wherein the receiver receives a control message including the access parameter (Song; Abstract; [0048]). 

As to claim 6, the rejection of claim 3 as listed above is incorporated herein. In addition Song-Sayeedi discloses wherein the receiver receives system information message, and controller circuitry decide whether to use, for the access request, the stored access parameter based on received system information message, depending on the outcome (Abstract; [0011]-[0018]).

As to claim 7, the rejection of claim 3 as listed above is incorporated herein. In addition Song-Sayeedi discloses wherein the first message is a random access request including:
 	a preamble from among a set of random access preambles; and/or 
 	a transmission timing from among a plurality of possible timings (Sayeedi; [0021]. Here Sayeedi is applied for the 2nd alternative); and/or 
 	a transmission frequency from among a plurality of possible frequencies; and/or 
 	a duration in time from a plurality of possible durations; and/or 
 	an extent in frequency from among a plurality of possible frequency ranges; and/or
 	a repetition sequence of signals such as preambles in the time and/or frequency domain from among a plurality of repetition sequences

As to claim 8, the rejection of claim 3 as listed above is incorporated herein. In addition Song-Sayeedi discloses wherein the first message is PRACH (Physical Random Access Chanel) Signature, the second message is Random Access Response (Sayeedi; Fig.2; [0021]-[0027]). 

As to claim 9, the rejection of claim 3 as listed above is incorporated herein. In addition Song-Sayeedi discloses wherein the first message is used inquire whether connection with the base station using the access parameter (Sayeedi; Fig.2; [0021]-[0027]).

As to claim 10, the rejection of claim 3 as listed above is incorporated herein. In addition Song-Sayeedi discloses wherein the receiver receives second message when the access 

As to claim 13, the rejection of claim 11 as listed above is incorporated herein. In addition Song-Sayeedi discloses wherein the transmitter transmits a control message including the access parameter (Sayeedi; Fig.2; [0021]-[0027])

As to claim 14, the rejection of claim 11 as listed above is incorporated herein. In addition Song-Sayeedi discloses wherein the first message is PRACH (Physical Random Access Chanel) Signature, the second message is Random Access Response (Sayeedi; Fig.2; [0021]-[0027])

As to claim 15, the rejection of claim 11 as listed above is incorporated herein. In addition Song-Sayeedi discloses wherein the first message is PRACH (Physical Random Access Chanel) Signature, the second message is Random Access Response (Sayeedi; Fig.2; [0021]-[0027])

As to claim 16, the rejection of claim 11 as listed above is incorporated herein. In addition Song-Sayeedi discloses wherein the transmitter transmits second message when the access parameter is valid, and the transmitter transmits third message when the access parameter is not valid (Sayeedi; Fig.2; [0021]-[0027])

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478